DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vibration element of Claim 10, first and second element of Claim 15, and if needed, the element of Claim 17 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  "vibrating an element in the energy harvesting switch; extracting energy from the vibrating element." should be "a vibrating element in the energy harvesting switch; wherein the energy harvesting switch is configured to extract energy from the vibrating element." to avoid inconsistent naming.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "vibrating an element in the energy harvesting switch;" in line 6 of Page 28.  It is unclear if “an element” is referencing the same “first and second element of the energy harvesting switch” of Claim 15 or another part entirely. For examination purposes, " an element " has been construed as the “one of the first element and second element of the energy harvesting switch” of Claim 15.

Claim 17 recites the limitation "vibrating an element in the energy harvesting switch;
extracting energy from the vibrating element." in Page 28, line 6-7.  It is unclear if “the vibrating element” is referencing the previous “an element” or if this is referring to a new element or a different part. 
For examination purposes, "vibrating an element in the energy harvesting switch;
extracting energy from the vibrating element." has been construed as “wherein one of the first element and second element of the energy harvesting switch is a vibrating element in the energy harvesting switch; wherein the energy harvesting switch extracts energy from the vibrating element.” 

Claim 18 is rejected based on dependency to Claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kühn et al. (DE 102018108474A1) in view of Cunningham (U.S. Pub. No. 2015/0135471 A1).

Referring to Claim 1: Kühn et al. teaches a vacuum hose (VH Fig. 1-A inserted below) comprising:
a hose body (18 Fig. 1 of original document and Fig. 1-A inserted below) defining a bore adapted to (Lines 3-5, Page 1 of Description of translation) vacuum debris, the hose body (18 Fig. 1 of original document and Fig. 1-A inserted below) comprising a proximal first end (PFE Fig. 1-A inserted below) and a distal second end (DSE Fig. 1-A inserted below), wherein the hose body (18 Fig. 1 of original document and Fig. 1-A inserted below) is flexible (shown in Fig. 1 of original document and Fig. 1-A inserted below) between the first end (PFE Fig. 1-A inserted below) and the second end (DSE Fig. 1-A inserted below); and
a switch (30 Figs. 1-3 of original document and Fig. 1-A inserted below) adjacent (Shown in Fig. 1-A inserted below) the second end (DSE Fig. 1-A inserted below) of the hose body (18 Fig. 1 of original document and Fig. 1-A inserted below) that selectively permits (Lines 36-1, Pages 7-8 of translation) one or more control signals to be sent a transceiver (28 Fig. 1 of original document and Fig. 1-A inserted below) in operative communication.

But is silent on the communication specifically being with a central vacuum unit.
Cunningham (U.S. Pub. No. 2015/0135471 A1) in an analogous invention, teaches a similar configuration controller (218 Fig. 1) located on a similar configuration vacuum hose (211 Fig. 1) configured to send signals to a similar configuration transceiver (219 Fig. 1) in operative communication (Paragraph 0018) with a central vacuum unit (201 Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kühn et al. with the teachings of Cunningham for the purpose of having another configuration having a modular system which can work with a variety of suction devices; these two hoses were art-recognized equivalents at the time the invention was made, and since it has been held to be within the general skill of a worker in the art it would have been obvious to substitute Kühn et al. for Cunningham.

    PNG
    media_image1.png
    698
    652
    media_image1.png
    Greyscale

Referring to Claim 2: Kühn et al. as modified teaches the vacuum hose, further comprising:
a cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.) coupled to or defining the second end (DSE Fig. 1-A inserted above of Kühn et al.) of the hose (18 Fig. 1 of original document and Fig. 1-A inserted above of Kühn et al.), wherein the switch (30 Figs. 1-3 of original document and Fig. 1-A inserted above of Kühn et al.) is on (Shown in Fig. 1-A inserted above of Kühn et al.) the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.).


Referring to Claim 3: Kühn et al. as modified teaches the vacuum hose, wherein the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.) comprises:
a first end (FE Fig. 2-A inserted below of Kühn et al.) of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.);
a second end (SE Fig. 2-A inserted below of Kühn et al.) of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.); 
a first opening (FO Fig. 2-A inserted below of Kühn et al.) having a first diameter (diameter of FO Fig. 2-A inserted below of Kühn et al.) defined by the first end (FE Fig. 2-A inserted below of Kühn et al.) of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.);
a second opening (SO Fig. 2-A inserted below of Kühn et al.) having a second diameter (diameter of SO Fig. 2-A inserted below of Kühn et al.) defined by the second end (SE Fig. 2-A inserted below of Kühn et al.) of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.);
a sidewall (exterior surface of N Fig. 1-A inserted above of Kühn et al.) extending between the first end (FE Fig. 2-A inserted below of Kühn et al.) of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.) and the second end (SE Fig. 2-A inserted below of Kühn et al.) of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.);
wherein the switch (30 Figs. 1-3 of original document and Fig. 1-A inserted above of Kühn et al.) is position between (shown in Fig. 2-A inserted below of Kühn et al.) the first end of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.) and the second end of the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.).

    PNG
    media_image2.png
    652
    679
    media_image2.png
    Greyscale

Referring to Claim 4: Kühn et al. as modified teaches the vacuum hose, wherein the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.) further comprises:
the first diameter (diameter of FO Fig. 2-A inserted above of Kühn et al.) being different (shown in Fig. 2-A inserted above of Kühn et al.) than the second diameter (diameter of SO Fig. 2-A inserted below of Kühn et al.).

Referring to Claim 5: Kühn et al. as modified teaches the vacuum hose, wherein the first diameter (diameter of FO Fig. 2-A inserted above of Kühn et al.) is larger (shown in Figs. 1-4 of original document and Fig. 2-A inserted above of Kühn et al.) than the second diameter (diameter of SO Fig. 2-A inserted above of Kühn et al.).

Referring to Claim 6: Kühn et al. as modified teaches the vacuum hose, wherein the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.) further comprises:
a concave section (CS Fig. 2-A inserted above of Kühn et al.) on the sidewall (exterior surface of N Fig. 1-A inserted above of Kühn et al.), wherein the switch (30 Figs. 1-3 of original document and Fig. 1-A inserted above of Kühn et al.) is located (Shown in Fig. 2-A inserted above of Kühn et al.) at the concave section (CS Fig. 2-A inserted above of Kühn et al.).

Referring to Claim 7: Kühn et al. as modified teaches the vacuum hose, wherein the cuff or nozzle (N Fig. 1-A inserted above of Kühn et al.) further comprises:
a switch housing (64 Figs. 2-4 of original document and Fig. 2-A inserted above of Kühn et al.) having an outer surface (outer surface of 64 Figs. 2-4 of original document and Fig. 2-A inserted above of Kühn et al.), wherein the switch housing (64 Figs. 2-4 of original document and Fig. 2-A inserted above of Kühn et al.) is connected (Shown in Figs. 2-4 of original document and Fig. 2-A inserted above of Kühn et al.) to the sidewall (exterior surface of N Fig. 1-A inserted above of Kühn et al.).

Referring to Claim 8: Kühn et al. as modified teaches the vacuum hose, wherein the switch (30 Figs. 1-3 of original document and Fig. 1-A inserted above of Kühn et al.) is an energy harvesting switch (Lines 36-1, Pages 7-8 of translation of Kühn et al.) that has no constant power source and no battery.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kühn et al. (DE 102018108474A1) in view of Cunningham (U.S. Pub. No. 2015/0135471 A1) as applied to claim 8 above, and further in view of Aikens et al. (U.S. Patent No. 8,400,258 B2).

Referring to Claim 9: Kühn et al. as modified teaches the vacuum hose, wherein the energy harvesting switch (30 Figs. 1-3 of original document and Fig. 1-A inserted above of Kühn et al.; Lines 36-1, Pages 7-8 of translation of Kühn et al.) comprises:
wherein movement effectuates (Lines 38-1, Pages 7-8 of translation of Kühn et al.) a temporary or momentary electrical current to be created; wherein the electrical current powers the one or more control signals (Lines 38-1, Pages 7-8 of translation of Kühn et al.) to be sent to the transceiver (28 Fig. 1 of original document and Fig. 1-A inserted above of Kühn et al.).

Kühn et al.’s device uses a knob configured for effectuating the electrical current, but is silent on the energy harvesting switch specifically comprising of a rocker configured to effectuate the electrical current.
Aikens et al. (U.S. Patent No. 8,400,258 B2), in an analogous invention, teaches a similar configuration switch (26 Fig. 1a) comprising a similar configuration energy harvester (25 Fig. 1a; Column 2, lines 30-36), and a rocker (27a and 27b Fig. 1a; Column 2, lines 30-36).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kühn et al. with the rocker of Aikens et al. for the purpose of providing an energy harvester control and since it has been held to be within the general skill of a worker in the art, it would have been obvious to make such a modification.

Referring to Claim 10: Kühn et al. as modified teaches the vacuum hose, further comprising:
a vibrating element (one of elements of 25 of 27a and 27b Fig. 1a of Aikens et al.) of the switch (30 Figs. 1-3 of original document and Fig. 1-A inserted above of Kühn et al.) that moves in response to movement of the rocker (27a and 27b Fig. 1a; Column 2, lines 30-36 of Aikens et al.); an energy extractor (90 Lines 36-1, Pages 7-8 of translation of Kühn et al.) in the switch to reclaim energy from the vibrating element (one of elements of 25 of 27a and 27b Fig. 1a of Aikens et al.) within the switch (30 Figs. 1-3 of original document and Fig. 1-A inserted above of Kühn et al.), wherein the reclaimed energy (Lines 36-1, Pages 7-8 of translation of Kühn et al.) is used to generate the electrical current that provides power for the one or more control signals (Lines 36-1, Pages 7-8 of translation of Kühn et al.) to be sent to the transceiver (28 Fig. 1 of original document and Fig. 1-A inserted above of Kühn et al.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (U.S. Pub. No. 2015/0135471 A1).
Referring to Claim 11: Cunningham teaches a method comprising:
grasping (shown in Fig. 1; Paragraph 0015) a vacuum hose (211 Fig. 1) having a flexible (show in Fig. 1) hose body extending between a proximal first end (211 end closest to 209 Fig. 1) and a distal second end (211 end closest to 218 Fig. 1);
actuating a switch (218 Fig. 1; Paragraph 0017) located adjacent (shown in Fig. 1) the distal second end (211 end closest to 218 Fig. 1) of the hose body (211 Fig. 1);
effectuating one or more control signals (Paragraph 0017) to be sent to a transceiver (219 Fig. 1) operatively connected with a central vacuum unit (201 Fig. 1) in response to actuation of the switch (218 Fig. 1), wherein the one or more control signals are adapted to activate or deactivate (Paragraph 0017) the central vacuum unit (201 Fig. 1).
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (U.S. Pub. No. 2015/0135471 A1) in view of Aikens et al. (U.S. Patent No. 8,400,258 B2).

Referring to Claim 12: Cunningham teaches the method, further comprising:
wherein a hose nozzle (219 Fig. 1) is coupled (shown in Fig.1) to the distal second end (211 end closest to 218 Fig. 1), and moving (Paragraph 0017) to the switch (218 Fig. 1) operatively connected to the hose nozzle between (shown in Fig. 1) first and second ends of the hose nozzle (219 Fig. 1).
But is silent on specifically moving a rocker coupled to the switch. 
Aikens et al. (U.S. Patent No. 8,400,258 B2), in an analogous invention, teaches a similar configuration switch (26 Fig. 1a) and moving a rocker (rockers 27a and 27b Fig. 1a part of an 

energy harvesting element 25 Fig. 1a of the similar configuration switch 26 Fig. 1a; Column 2, lines 28-36) couple to the similar configuration switch (26 Fig. 1a).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cunningham with the rocker of Aikens et al. for the purpose of providing an energy harvester control and since it has been held to be within the general skill of a worker in the art, it would have been obvious to make such a modification.

Referring to Claim 13: Cunningham teaches the method, further comprising:
actuating the switch (218 Fig. 1; Paragraph 0017 of Cunningham) to activate the central vacuum unit (201 Fig. 1 of Cunningham); effecting debris (Paragraph 0017 of Cunningham) to travel through the hose body (211 Fig. 1) via vacuum; and actuating the switch to deactivate (Paragraph 0017 of Cunningham) the central vacuum unit (201 Fig. 1 of Cunningham).

Referring to Claim 14: Cunningham teaches the method, further comprising:
generating (generating a temporary electric current through the use of the user control panel 218 Fig. 1; Paragraph 0017 of Cunningham) a temporary electric current via actuation of the switch (218 Fig. 1). 
But is silent on the switch specifically being an energy harvesting switch that generates the temporary electric current without a dedicated power source or without a battery.

Aikens et al. (U.S. Patent No. 8,400,258 B2), in an analogous invention, teaches a similar configuration switch (26 Fig. 1a) being an energy harvesting (25 Fig. 1a; Column 2, lines 28-36 of Aikens et al.) switch (26 Fig. 1a) that generates the temporary electric current without (Column 2, lines 28-36 of Aikens et al.) a dedicated power source or without a battery.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cunningham with the rocker of Aikens et al. for the purpose of providing an energy harvester control and since it has been held to be within the general skill of a worker in the art, it would have been obvious to make such a modification.

Referring to Claim 15: Cunningham as modified teaches the method, further comprising:
moving, within the energy harvesting (25 Fig. 1a; Column 2, lines 28-36 of Aikens et al) switch (218 Fig. 1 of Cunningham), a first element (element of 25 on side of 27a Fig. 1a of Aikens et al.) of the energy harvesting (25 Fig. 1a; Column 2, lines 28-36 of Aikens et al.) switch (218 Fig. 1 of Cunningham) next to a second element (element of 25 on side of 27b Fig. 1a of Aikens et al.) of the energy harvesting switch in response (Column 2, lines 28-36 of Aikens et al.) to actuation of the switch (218 Fig. 1 of Cunningham).

Referring to Claim 16: Cunningham as modified teaches the method, further comprising: moving a rocker (Column 2, lines 28-36 of Aikens et al.) on the switch (218 Fig. 1 of Cunningham); and generating (Column 2, lines 28-36 of Aikens et al.) a temporary or momentary electrical current in response to moving the rocker.


Referring to Claim 17: Cunningham as modified teaches the method, further comprising:
vibrating (vibrating a rocker working in conjunction with the battery-less, energy harvesting switch 25 Fig. 1a configured for transmitting a wireless signal; Column 2, lines 28-36 of Aikens et al) an element (one of elements of 25 of 27a and 27b Fig. 1a of Aikens et al.) in the energy harvesting switch (25 Fig. 1a; Column 2, lines 28-36 of Aikens et al); extracting energy (Column 2, lines 28-36 of Aikens et al) from the vibrating element (vibrating one of the rocker elements of 25, 27a and 27b Fig. 1a of Aikens et al.).


Referring to Claim 18: The method of Claim 17, further comprising:
reclaiming and temporarily storing electrical energy (Column 2, lines 28-36 of Aikens et al.) for subsequent usage to send the control signals from the switch to the transceiver (219 Fig. 1 of Cunningham).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herron (U.S. Pub. No. 2008/0066252 A1), a central vacuum system utilizing a radio frequency.
Cunningham et al. (U.S. Pub. No. 2008/0301903 A1), a central vacuum system with a handle. 
Forrest (U.S. Pub. No. 2013/0106199 A1), a radio control system with an energy harvesting switch.
Bevelacqua et al. (U.S. Pub. No. 2019/0148984 A1), a communication device utilizing an energy harvesting switch.
Harman (U.S. Patent No. 9,717,381 B2), a central vacuum system with retracting hose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723